IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,566



                   EX PARTE ANTHONY LOUIS FISHER, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. W01-52054-R(A) IN THE 265 TH JUDICIAL DISTRICT COURT
                        FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Tenth Court of Appeals affirmed his conviction. Fisher

v. State, No. 10-02-00057-CR (Tex. App. – Waco, February 19, 2003).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.
                                                                                                      2

        Appellate counsel did not respond to the trial court’s requests for a response to Applicant’s

habeas allegations. The record shows that appellate counsel was disbarred from the practice of law

on October 9, 2010. The trial court has entered findings of fact and conclusions of law that appellate

counsel failed to timely notify Applicant that his conviction had been affirmed and failed to advise

him of his right to petition for discretionary review pro se. The trial court recommends that relief

be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Tenth Court of Appeals in Cause No. 10-02-0057-CR that affirmed his conviction

in Case No. F01-52054-L from the 265th Judicial District Court of Dallas County. Applicant shall

file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the date

on which this Court’s mandate issues.



Delivered: May 25, 2011
Do not publish